Order filed October 6, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-00708-CV
                                    ____________

           Port of Houston Authority of Harris County, Texas, Appellant

                                            V.

                     Zachry Construction Corporation, Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2006-72970


                                       ORDER

       This appeal is set for submission with oral argument on October 20, 2011. Both
parties have filed motions regarding oral argument.

       Appellant's motion to extend the time for oral argument to thirty (30) minutes per
side is granted. Appellant may reserve a portion of its 30 minutes for rebuttal.

       Appellee's motion to reserve time for rebuttal is denied.

                                          PER CURIAM